Title: Appointment of Massachusetts Delegates to the Continental Congress, 17 June 1774
From: Adams, John,Massachusetts House of Representatives
To: 


     
      
       Friday, June 17, A.D. 1774
      
     
     This House having duly consider’d and being deeply affected with the unhappy Differences which have long subsisted and are increasing between Great-Britain and the American Colonies, do resolve, That a Meeting of Committees from the several Colonies on this Continent is highly expedient and necessary to consult upon the present State of the Colonies, and the Miseries to which they are and must be reduced by the Operation of certain Acts of Parliament respecting America; and to deliberate and determine upon wise and proper Measures to be by them recommended to all the Colonies, for the Recovery and Establishment of their just Rights and Liberties, civil and religious, and the Restoration of Union and Harmony between Great-Britain and the Colonies, most ardently desired by all good Men: Therefore,
     Resolved, That this House will now appoint a Committee on the Part of this Province, to consist of five Gentlemen, any three of whom to be a Quorum; to meet such Committees or Delegates from the other Colonies as may be appointed either by their respective Houses of Burgesses or Representatives, or by Convention, or by Committees of Correspondence appointed by the respective Houses of Assembly, in the City of Philadelphia, or any other Place that shall be judg’d most suitable by the Committee, on the first Day of September next; and that the Speaker of the House be directed in a Letter to the Speakers of the Houses of Burgesses or Representatives in the several Colonies, to inform them of the Substance of these Resolves.
     Resolved, That this House will now proceed to the Choice of a Committee for the Purposes mentioned in the foregoing Resolve; and that Capt. Heath, Col. Thayer and Mr. Gorham, be a Committee to sort and count the Votes.
     Then the Members of the House proceeded to bring in their Votes, and Capt. Heath from the Committee appointed to count the same, reported that the following Gentlemen, viz. the Hon. James Bowdoin, Esq; the Hon. Thomas Cushing, Esq; Mr. Samuel Adams, John Adams, Esq; and Robert Treat Paine, Esq; were chosen.
     Upon a Motion, Resolved, That the Sum of Five Hundred Pounds be allow’d and paid out of the publick Treasury for the Use of the said Committee, and to enable them to discharge their important Trust.
    